                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA



     JAMES L. RUBEY,

                           Plaintiff,

                   v.
                                               Case No. 3:17-cv-00076-SLG
     MEGAN J. BRENNAN, Postmaster
     General, United States Postal
     Service,

                           Defendant.



                 MEMORANDUM OF DECISION AND ORDER

                               I.       INTRODUCTION

         This is an employment action. Plaintiff James Rubey initiated the case in

April 2017. The Complaint sets forth two causes of action: a retaliation claim

under 42 U.S.C. § 2000e-(3)(a), et seq, and a discrimination and failure to

accommodate claim under the Rehabilitation Act, 29 U.S.C. § 791, et seq. In an

order dated January 25, 2019, the Court granted summary judgment to the

defendant on the discrimination and failure to accommodate claim. 1 A bench trial

on the retaliation claim was held in April 2019. 2


1
    Docket 33 (Order on Motion for Summary Judgment) at 18–19.
2
    Dockets 46, 47, 49 (Minute Entries).
       Federal Rule of Civil Procedure 52(a) provides that “in an action tried on the

facts without a jury . . . the court must find the facts specially and state its

conclusions of law separately.” Having considered the testimony of the witnesses,

the exhibits admitted into evidence, and the parties’ arguments and filings, the

Court now makes the Findings of Fact and Conclusions of Law as set forth below. 3

                            II.    FINDINGS OF FACT

    The Court finds the following facts by a preponderance of the evidence:

    1. James Rubey worked for many years as a mail processing clerk for the

       United States Postal Service (“USPS”) in Anchorage, Alaska.

    2. Mr. Rubey had a light duty assignment at his employment to accommodate

       his medical restrictions. Mr. Rubey was disabled as a result of two motor

       vehicle accidents. He had trouble sitting for long periods of time.

    3. A light duty assignment accommodates a federal employee with a disability

       when the employee is disabled from an injury that was incurred while off the

       job.

    4. The light duty assignment in effect for Mr. Rubey in May 2015 was dated

       October 24, 2013. It provided that Mr. Rubey’s assignment would consist of


3
  This Memorandum of Decision does not purport to recite all of the evidence submitted
and arguments made by the parties. See Fed. R. Civ. P. 52(a) advisory committee’s note
to 1946 amendment) (“[T]he judge need only make brief, definite, pertinent findings and
conclusions upon the contested matters; there is no necessity for over-elaboration of
detail or particularization of facts.”).




Case No. 3:17-cv-00076-SLG, Rubey v. Brennan
Memorandum of Decision and Order
Page 2 of 9
      “4 hours Working Express Mail Duties” and “4 hours Working Manual

      operations . . . to include Manual Letters, Flat, box 19.”          The 2013

      assignment also stated it “in no way constitutes a permanent job offer” and

      that “[l]ight duty employees are not guaranteed 8 hours of work. In the event

      of limited volumes of mail, light duty employees will be released in

      accordance with the contract.”

   5. Mr. Rubey initially refused to sign the 2013 light duty assignment, but

      ultimately accepted it on October 24, 2013. Previously, Mr. Rubey used to

      work his entire eight hour shift at express mail, which he preferred to working

      at the manual flats area. However, his prior light duty assignments had also

      listed working in the manual flats area.

   6. Mr. Rubey filed a grievance shortly after October 24, 2013. The grievance is

      not in the record, but appears to relate to the fact that when Mr. Rubey

      initially refused to sign the light duty assignment prior to October 24, 2013,

      he had been sent home on several occasions in early October 2013.

      Michael Newcomer, a manager at USPS, reviewed the grievance and

      denied it in November 2013.              Mr. Rubey did not establish by a

      preponderance of the evidence that the filing of that grievance in 2013 was

      protected activity related to his disability.




Case No. 3:17-cv-00076-SLG, Rubey v. Brennan
Memorandum of Decision and Order
Page 3 of 9
   7. The Post Office had the right to reassign Mr. Rubey (and other postal

      employees) to meet its changing needs, so long as the reassignment for Mr.

      Rubey accommodated his medical restrictions.

   8. The 2013 light duty assignment, including the work at the manual flats,

      accommodated Mr. Rubey’s medical restrictions. In late 2013, Mr. Rubey

      did not complete the grievance process to challenge whether the new light

      duty assignment constituted a reasonable accommodation. Instead, he

      decided to give the new light duty assignment a try to see if he was able to

      do the assignments that were set out there.

   9. Mr. Rubey made a number of grievances and Family Medical Leave Act

      (“FMLA”) requests in the years preceding his termination. Mr. Newcomer

      was aware of many of these actions.

   10. Mr. Rubey did not seek to admit at trial any documentation that constituted

      a grievance. Nor was any documentation of FMLA requests or responses

      to such requests admitted into evidence. The Court did admit into evidence

      email correspondence discussing certain grievances that Mr. Rubey had

      filed, but not the actual grievances or the FMLA documents themselves. The

      emails included Mr. Newcomer as an author of some of the emails and as a

      recipient of others.

   11. On May 26, 2015, Mr. Newcomer was working as an In-Plant Support

      Manager at the Anchorage main post office facility. Mr. Rubey reported to


Case No. 3:17-cv-00076-SLG, Rubey v. Brennan
Memorandum of Decision and Order
Page 4 of 9
      work at approximately 8 p.m. that evening. Mr. Newcomer was not Mr.

      Rubey’s direct supervisor, but he had supervisory authority over Mr. Rubey.

   12. On May 26, 2015, Mr. Rubey began his work at the Express Mail area. After

      about an hour at that location, Mr. Newcomer approached Mr. Rubey and

      directed him to leave his assignment in the Express Mail area and proceed

      to work in the manual flats area instead.

   13. Mr. Rubey questioned Mr. Newcomer’s authority to reassign him to the

      manual flats area and refused to go there. Mr. Rubey testified that he raised

      his voice and let Mr. Newcomer know that he didn’t supervise him.

   14. Mr. Newcomer then phoned the police to have Mr. Rubey removed from the

      premises.

   15. As Mr. Rubey was being escorted off the premises, he made a gesture in

      which he pointed to his forehead with his index finger and spoke to Mr.

      Newcomer. The intent of Mr. Rubey’s gesture is unclear.

   16. Mr. Newcomer reasonably interpreted Mr. Rubey’s gesture and words as a

      threat to him. Police officer Zachary Stone testified that he saw the gesture

      and interpreted it as indicating a “bullet to the brain.”

   17. On June 17, 2015, USPS issued Mr. Rubey a Notice of Removal, which

      accorded him 30 days’ notice that he was being terminated. The reasons

      given in the Notice of Removal included that Mr. Rubey had repeatedly failed

      to follow the instructions given by Mr. Newcomer, and that he violated rules


Case No. 3:17-cv-00076-SLG, Rubey v. Brennan
Memorandum of Decision and Order
Page 5 of 9
      of conduct by being loud and threatening towards Mr. Newcomer. Although

      it is rare for insubordination to result in the termination of a postal service

      employee, the Court finds that Mr. Rubey was insubordinate on May 26,

      2015, and that the insubordination was one of the reasons that Mr. Rubey

      was terminated, together with Mr. Rubey’s gesture and words directed at

      Mr. Newcomer.

   18. Mr. Rubey had filed an informal Equal Employment Opportunity (“EEO”)

      complaint in 2010.      However, Mr. Newcomer was not aware of that

      complaint. Shortly thereafter, Mr. Newcomer handled a separate issue

      involving Mr. Rubey in which Mr. Newcomer denied Mr. Rubey’s back pay

      request as untimely.

   19. The filing of the 2010 EEO complaint was not a but-for cause of Mr. Rubey’s

      termination in 2015.

   20. The USPS’s Employee Labor Relations Manual (“ELM”), Section 665.15

      states that employees must “obey the instructions of their supervisors.” ELM

      Section 665.15 also states that “[i]f an employee has reason to question the

      propriety of a supervisor’s order, the individual must nevertheless carry out

      the order” and may grieve it later. Mr. Rubey’s interpretation that this section

      of the ELM applies only to an employee’s direct supervisor, and not to any

      other supervisors in the chain of command, is not reasonable.




Case No. 3:17-cv-00076-SLG, Rubey v. Brennan
Memorandum of Decision and Order
Page 6 of 9
     21. Mr. Newcomer was a supervisor of Mr. Rubey within the meaning of

         Section 665.15, even though he was not Mr. Rubey’s direct supervisor.

     22. On May 26, 2015, Mr. Rubey was insubordinate when he refused to follow

         Mr. Newcomer’s order to go to the manual flats area.

                               III.   CONCLUSIONS OF LAW

     1. Burden of Proof.       Plaintiff has the burden of proving his claim by a

         preponderance of the evidence, which means that the trier of fact must be

         persuaded by the evidence that the claim is more likely true than not true.

     2. The Rehabilitation Act. Section 501 of the Rehabilitation Act protects

         federal employees from being discriminated against because of a qualified

         disability. 4   The Rehabilitation Act incorporates the Americans with

         Disabilities Act’s retaliation provision, 42 U.S.C. § 12203(a). 5

     3. Protected Activities. Two types of activities are protected from retaliation

         pursuant to the incorporated provision:       participating in an employment

         discrimination proceeding and opposing an unlawful employment practice.

         The former protection applies when an employee has “made a charge,

         testified, assisted, or participated in any manner in an investigation,




4
    29 U.S.C. § 791.
5
 See Coons v. Sec’y of U.S. Dep’t of Treasury, 383 F.3d 879, 887 (9th Cir. 2004); Aki v.
Univ. of California Lawrence Berkeley Nat’l Lab., 74 F. Supp. 3d 1163, 1180 (N.D. Cal.
2014).


Case No. 3:17-cv-00076-SLG, Rubey v. Brennan
Memorandum of Decision and Order
Page 7 of 9
         proceeding, or hearing under this chapter.” 6 The latter protection “prohibits

         an employer from retaliating against an applicant or employee because he

         has opposed any practice made an unlawful employment practice.” 7

         Informal as well as formal complaints or demands are protected activities. 8

     4. Mr. Rubey’s 2010 EEO complaint constituted protected activity under the

         Rehabilitation Act.

     5. The filing of Mr. Rubey’s 2010 EEO complaint was not the but-for cause of

         his suspension in May 2015 or his termination in June 2015. 9

     6. Mr. Rubey’s protests in the weeks prior to October 24, 2013, regarding the

         terms of the 2013 light duty assignment did not constitute protected

         activity. 10


6
    42 U.S.C. § 12203(a).
7
  E.E.O.C. v. Luce, Forward, Hamilton & Scripps, 303 F.3d 994, 1005 (9th Cir. 2002), on
reh’g en banc, 345 F.3d 742 (9th Cir. 2003) (quotations omitted) (citing 42 U.S.C.
§ 12203(a)).
8
 See Passantino v. Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493, 506 (9th
Cir. 2000) (allowing retaliation claim based on informal complaints to a supervisor in a
Title VII case (citing Moyo v. Gomez, 40 F.3d 982 (9th Cir.1994) (allowing retaliation claim
based on informal protest of allegedly discriminatory policy in a Title VII case))); see also
Casna v. City of Loves Park, 574 F.3d 420, 427 (7th Cir. 2009) (“[T]he anti-retaliation
provision of the ADA, 42 U.S.C. § 12203(a), uses similar language to that in Title VII,
42 U.S.C. § 2000e–3(a); thus, courts look to Title VII retaliation cases for guidance in
deciding retaliation cases under the ADA.”).
9See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 343 (2013) (clarifying that
employee must show “but for “ causation).
10See Learned v. City of Bellevue, 860 F.2d 928, 932 (9th Cir. 1988) (explaining that
conduct must “fairly fall within the protection” of applicable statute to make a case of
unlawful retaliation).


Case No. 3:17-cv-00076-SLG, Rubey v. Brennan
Memorandum of Decision and Order
Page 8 of 9
   7. Even if Mr. Rubey’s protests in the weeks prior to October 24, 2013,

      regarding the terms of the 2013 light duty assignment constituted protected

      activity, those protests were not the but-for cause of Mr. Rubey’s suspension

      in May 2015 or his termination in June 2015.

   8. USPS had legitimate nondiscriminatory reasons for Mr. Rubey’s job

      suspension on May 26, 2015.

   9. USPS also had legitimate nondiscriminatory reasons for the issuance of the

      Notice of Removal on June 17, 2017.

                            IV.    ORDER
      For the foregoing reasons, Defendant is entitled to judgment in her favor,

and the Clerk of Court is directed to enter a final judgment accordingly.

       DATED this 9th day of October at Anchorage, Alaska.

                                     /s/ Sharon L. Gleason
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:17-cv-00076-SLG, Rubey v. Brennan
Memorandum of Decision and Order
Page 9 of 9
